Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/16/2022.

As filed, claims 1, 3-6, and 11-20 are pending, wherein claims 11-20 are new; and claims 2 and 7-10 are cancelled.

Drawings
The drawings of Figs. 1, 2-1, 2-2, and 3-7 were received on 6/16/2022.  These drawings are unacceptable.
The abovementioned drawings remained objected to because the numbering and texts are blurry and too small to be legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/27/2022, with respect to claims 1-9, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-9 is withdrawn per amendments and cancellation of claims 2 and 7-9.

The § 102(a)(1) rejection of claims 1-5 by Hangzhou is withdrawn per amendments because Hangzhou failed to teach or suggest the use of ethyl acetate as the solvent in instantly claimed step (1). 	
The Examiner would like to note that the declaration under 37 CFR 1.132 submitted by one of the Applicants, Jingcai Cheng, on 6/27/2022 was incommensurate in scope for the entire genus of the isothiocyanate compound of instant formula (I).  The synthetic chemistry art is unpredictable and thus, one cannot extrapolate that the observed increase in yield and purity of phenylethyl isothiocyanate (due to the use of ethyl acetate) would also be observed throughout the entire genus of instant formula (I).

The § 103(a) rejection of claim 6 by Hangzhou is withdrawn per amendments.

The claim objection of claims 1-8 is withdrawn per amendments and cancellation of claims 2, 7, and 8. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 6, the claim recites the phrase, “when the base catalyst is present, a mass ratio of the base catalyst to the A-NH2 added in (1) is 0-4 wt%”.  The Examiner finds that the mass ratio of the base catalyst to the A-NH2 cannot be 0 wt%, when the base catalyst is present.  Accordingly, the abovementioned phrase introduced ambiguity into the metes and bounds of this claim, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 6 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 6, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a process of making a compound of instant formula (I).  The subject matter in claim 6 is drawn to a limited embodiment of the abovementioned process.  
The scope of claim 6 is broader than scope of claim 1 because claim 6 includes species that are outside of the ratio of A-NH2 to the CS2 (e.g. ratio outside of 1:1.05-2).  Because the scope of claim 6 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 6 is commensurate with the scope of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Foreign Patent Application Publication No. CN105797771; its machined-generated English translation; and its CAPLUS printout, hereinafter Yu.

Regarding claims 1 and 3-5:
Determining the scope and contents of the prior art:   
	Yu, for instance, teaches (R)-1-(1-phenethyl)amine (i.e. instant A-NH2) in ethyl acetate (i.e. instant organic base) reacted with CS2 in the presence of triethylamine (i.e. instant organic base).  Di-tert-butyl decarbonate (i.e. instant desulfurizing agent) and 4-dimethylaminopyridine (i.e. instant base catalyst) was later added to give the product of (R)-1-(1-phenethyl)isothiocyanate, wherein instant variable A is -CR2R3R4; one of instant variables R2 , R3, and R4 is methyl, and the other two is H and phenyl, respectively. The yield of (R)-1-(1-phenethyl)isothiocyanate is 97%.
The ratio of the (R)-1-(1-phenethyl)amine to the CS2 is 1:3; the ratio of (R)-1-(1-phenethyl)amine to triethylamine is 1:1; the mass volume ratio of the (R)-1-(1-phenethyl)amine to ethyl acetate is 3%; the ratio of (R)-1-(1-phenethyl)amine to di-tert-butyl decarbonate is 1:1 and the mass ratio of (R)-1-(1-phenethyl)amine and 4-dimethylaminopyridine is 2.97%.


    PNG
    media_image1.png
    153
    627
    media_image1.png
    Greyscale

(pg. 13, paragraph 0037 of the English translation)


    PNG
    media_image2.png
    145
    688
    media_image2.png
    Greyscale

(CAPLUS printout)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Yu, for instance did not explicitly teach the purification of abovementioned (R)-1-(1-phenethyl)isothiocyanate and the ratio of the (R)-1-(1-phenethyl)amine to the CS2 is 1:1.05-2.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that the purification of the abovementioned (R)-1-(1-phenethyl)isothiocyanate would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, such as various chromatographic methods, Applicant’s claims to the purified product, which absent evidence to the contrary would not be expected to have any properties which are different than those of the R)-1-(1-phenethyl)isothiocyanate formed in the prior art, are not determined to be a contribution over what was already known from the prior art of Yu and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  
In addition, the Examiner does not find the abovementioned ratio or any other ratios depicted in claim 1 to be critical or as result-effective variables because the Applicant fails to demonstrate the abovementioned ratio or any other ratios depicted in claim 1 to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, the abovementioned ratio or any other ratios depicted in claim 1 are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Regarding claim 6:
Determining the scope and contents of the prior art:   
	Yu, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Yu, for instance, did not explicitly teach the mass volume ratio of (R)-1-(1-phenethyl)amine to ethyl acetate is 10-25%.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned mass volume ratio or any other ratios depicted in claim 6 to be critical or as result-effective variables because the Applicant fails to demonstrate the abovementioned mass volume ratio or any other ratios depicted in claim 6 to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, he abovementioned mass volume ratio or any other ratios depicted in claim 6 are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Regarding claims 11 and 12:
Determining the scope and contents of the prior art:   
	Yu, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Yu, for instance, did not explicitly teach the mass volume ratio of (R)-1-(1-phenethyl)amine to ethyl acetate is 10-25%; and the mass ratio of (R)-1-(1-phenethyl)amine and 4-dimethylaminopyridine is 0.05-1 wt%.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned ratios to be critical or as result-effective variables because the Applicant fails to demonstrate the abovementioned ratios  to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, he abovementioned ratios are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claims 1, 6, 11, and 12 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “wherein, the “substituted” means that one or more hydrogen in the substituted phenyl are substituted”.
	Such expression can be clarified by reciting -- wherein, 

b)	Regarding claims 6, 11 ,and 12, the claim recites the phrase, “A-NH2 added in (1)”.
Such expression can be clarified by reciting -- A-NH2  --.
Appropriate correction is required.

Claims 13-20 are objected to as being dependent upon a rejected base claim.


Conclusion
Claims 1, 3-6, 11, and 12 are rejected.
Claims 1, 6, and 11-20 are objected.
Claims 2 and 7-10 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626